                   CASE 0:20-cr-00150-NEB-BRT Doc. 37 Filed 09/24/20 Page 1 of 1

                         IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF MINNESOTA
                                     CRIMINAL MOTION HEARING

UNITED STATES OF AMERICA,

                                    Plaintiff,
                                                                                   COURT MINUTES
v.                                                                                BEFORE: Becky R. Thorson
                                                                                    U.S. Magistrate Judge
Gregory Lynn McCoy (1),
                                                                     Case No:         20-150 (NEB/BRT)
                                    Defendant.                       Date:              September 24, 2020
                                                                     Court Reporter:    Lynne Krenz
                                                                     Courthouse:        St. Paul
                                                                     Courtroom:         6A
                                                                     Time Commenced: 10:01 a.m.
                                                                     Time Concluded: 10:47 a.m.
                                                                     Time in Court:     0 Hours & 30 Minutes
                                                                     Hearing Type: Oral Argument



APPEARANCES:

Plaintiff: David J. MacLaughlin, Esq., Joseph Teirab, Esq., Assistant U.S. Attorneys
For Defendant Gregory Lynn McCoy (1):       Kevin M. O’Brien, CJA

Interpreter / Language:       n/a

Deft(s). addtl briefs due: N/A Govt. addl briefs due: N/A

Non-Dispositive motions taken under advisement as of today: N/A
Dispositive motions taken under advisement as of 9/24/2020: N/A

☒ ORDER TO BE ISSUED          ☐ NO ORDER TO BE ISSUED            ☐ R&R TO BE ISSUED          ☐ NO R&R TO BE ISSUED

☐ Exhibits retained by the Court    ☐ Exhibits returned to counsel     ☐ Text order to be entered by Clerk’s Office

Reset Hearings:
Voir Dire/Jury Instruction/Trial Date: to be determined

Additional Information: The Court GRANTED Defendant’s Motion for Ineffective Counsel (Doc. No. 34). A
short order shall follow. The remaining motions that were scheduled to be heard today will be heard at a later
date once new defense counsel has been appointed.


                                                                                                         s/James G. Sadkovich
                                                                                                        Signature of Law Clerk
